Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. The petitioner was convicted in the Circuit Court for Carroll County of forgery, and sentenced to two years in the House of Correction from February 4, 1955. On July 8, 1955, he received an additional six-month sentence in the Circuit Court for Anne Arundel County on a charge of escape. He was paroled on January 9, 1956, and returned from parole on May 2, 1956.
The petitioner contends that he was not properly represented by his court-appointed counsel, particularly on the ground that the attorney did not comply with his request that he seek a change of venue. Pie does not allege that he ever made any complaint to the trial court concerning his attorney at the time of trial. The matter cannot be reviewed on habeas corpus. Bergen v. Warden, 208 Md. 677; Barker v. Warden, 208 Md. 662.

Application denied, with costs.